                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JEROME HAILEY,

      Plaintiff,                    Case No. 19-CV-10866

v.                                  HON. GEORGE CARAM STEEH

MICHAEL TROMBLEY,
and GABRIEL NOBLE,

     Defendants.
___________________________/

  ORDER GRANTING DEFENDANTS’ OBJECTION TO REPORT AND
RECOMMENDATION (ECF No. 21), GRANTING DEFENDANTS’ MOTION
 FOR SUMMARY JUDGMENT (ECF No. 16), and REJECTING REPORT
           AND RECOMMENDATION (ECF No. 20)

      Pro se prisoner Jerome Hailey brought this 42 U.S.C. § 1983 action

against Defendant prison officials Michael Trombley and Gabriel Noble for

alleged retaliation because he had filed suits against various prison

officials. Defendants filed a motion for summary judgment for Plaintiff’s

failure to exhaust his administrative remedies which was referred to

Magistrate Judge Anthony Patti. Magistrate Judge Patti has issued his

report and recommendation that Defendants’ motion for summary judgment

be denied on the grounds that a question of fact exists over whether prison

officials prevented Plaintiff from obtaining grievance forms. Defendants

have filed a timely objection which this court has duly considered. Plaintiff
has not filed a response and the time period for doing so has expired.

Because Plaintiff filed multiple grievances on February 20, 2019, less than

a month after the alleged misconduct by prison officials, and because the

Grievance Coordinator has the discretion to consider untimely grievances

where there is a “valid reason for the delay,” Plaintiff’s failure to exhaust

administrative remedies is fatal to his claims and Defendants’ motion for

summary judgment shall be granted.

                           I. Factual Background

      Plaintiff’s Complaint alleges that Defendants retaliated against him for

filing lawsuits against prison officials in violation of his First Amendment

rights. Specifically, he alleges that Defendants strip searched him on

January 23, 2019, fabricated charges that he had a knife in his cell,

charged him with misconduct, and placed him in segregation. (ECF No. 1,

PageID.6-7). He further claims that Defendants failed to return his legal

mail per his request on January 24, 2019, that he was wrongfully found

guilty of misconduct on February 5, 2019, and that his security level was

wrongfully increased on February 6, 2019. (ECF No. 1, PageID.7-8).

      Plaintiff admits that he never filed a grievance concerning the facts

described in his Complaint. But Plaintiff alleges that on January 24 and 25,

2019 and February 1, 2019, he requested grievance forms from three

                                       -2-
separate prison officials but was told there were none. A short while later,

however, Plaintiff filed two separate grievances on February 20, 2019, a

third one on March 7, 2019, and a fourth one on April 11, 2019. (ECF No.

16-4). One of the grievances involved conduct taking place on February 7,

2019. (ECF 16-4, PageID.85-86). Another involved an incident on

February 6, 2019. (ECF 16-4, PageID.91).

      Defendants object to the report and recommendation on the grounds

that Plaintiff has not shown the grievance process was not available to him.

Because the record is clear that Plaintiff had access to the necessary

grievance forms some time before February 20, 2019, Defendants’ motion

for summary judgment shall be granted for Plaintiff’s failure to exhaust

administrative remedies.

                           II. Standard of Review

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.




                                     -3-
                                 III. Analysis

      Prior to bringing a § 1983 suit to challenge prison conditions, a

prisoner is required to exhaust his administrative remedies. 42 U.S.C. §

1997e(a). The Supreme Court has stressed that the exhaustion

requirement serves important policy goals and “attempts to eliminate

unwarranted federal-court interference with the administration of prisons,

and thus seeks to affor[d] corrections officials time and opportunity to

address complaints internally before allowing the initiation of a federal

case.” Woodford v. Ngo, 548 U.S. 81, 93–94 (2006) (internal quotation

marks and citation omitted).

      Under the Michigan Department of Corrections (“MDOC”) Policy

Directive 03.02.130, which governs the process for a Michigan state

prisoner to file a grievance, Plaintiff would generally be required to file a

grievance arising out of the January 23 or 24, 2019 incidents on or before

February 1 or 2, 2019 and his grievance arising out of the February 5-6,

2019 incidents on February 14-15, 2019.1 This is so because the MDOC

Policy Directive 03.02.130(P)(effective as of 07/09/07) provides:



1
 The report and recommendation calculates the due date for grievances
arising out of the January 23 or 24, 2019 incidents as January 30 or 31,
2019, but that is counting every day, and not “business” days as required
by MDOC Policy Directive 03.02.130(P).
                                      -4-
      Prior to submitting a written grievance, the grievant shall
      attempt to resolve the issue with the staff member involved
      within two business days after becoming aware of a
      grievable issue, unless prevented by circumstances
      beyond his/her control . . . If the issue is not resolved, the
      grievant may file a Step I grievance. The Step I grievance
      must be filed within five business days after the grievant
      attempted to resolve the issue with appropriate staff.

Id. (ECF No. 16-2, PageID.72). But MDOC Policy Directive

03.02.130(G)(3) (ECF No. 16-2, PageID.71) provides that an untimely

grievance “shall not be rejected if there is a valid reason for the delay; e.g.,

transfer.” Accordingly, because the MDOC Policy Directive grants the

Grievance Coordinator the discretion to consider untimely grievances

where there is “a valid reason for the delay,” Plaintiff had the ability to

present untimely grievances arising out of the incidents alleged here.

Indeed, Plaintiff could have presented the same excuse to the Grievance

Coordinator that he offers here: that his requests for grievance forms on

January 24 and 25, 2019, and February 1, 2019 were rebuffed. Because

there is no dispute that Plaintiff received grievance forms on or before

February 20, 2019, when he filed two other grievances against different

prison officials than he sued here, Plaintiff could have filed a grievance

arising out of the January 23-24, 2019 and February 5-6, 2019 incidents at

that time. Indeed, Plaintiff filed a grievance on March 7, 2019 involving

another alleged incident on February 6, 2019. (ECF No. 16-4, PageID.91).
                                       -5-
Thus, it is apparent that Plaintiff believed he could file grievances outside

the ordinary five-business-day filing rule which applies after the prisoner

attempts to resolve the issue with appropriate staff.

      While the magistrate judge is no doubt correct that the Supreme

Court has held that an inmate is not required to exhaust remedies that are

“unavailable” as “when prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation,

or intimidation,” Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016), this is not

such a case. It is undisputed that Plaintiff had access to grievance forms

as of February 20, 2019. Nothing prevented Plaintiff from grieving the

incidents at issue here at that time. While under the ordinary prison

directives those grievances would be untimely, the prison administrator has

the discretion to consider untimely grievances where there is “a valid

reason for the delay.” It is for the prison administrator to consider the issue

of whether grievance forms were wrongfully withheld in the first instance as

it is the policy behind the exhaustion requirement that prisons be provided

“with a fair opportunity to correct their own errors.” Woodford, 548 U.S. at

94. Having failed to file the necessary grievances once the forms became

available, Plaintiff’s Complaint shall be dismissed for failure to exhaust

administrative remedies.

                                      -6-
                                 IV. Conclusion

     For the reasons set forth above, IT IS ORDERED that Defendants’

motion for summary judgment (ECF No. 16) is GRANTED, Defendants’

objection (ECF No. 21) is GRANTED, and the court declines to accept the

report and recommendation of the magistrate judge. (ECF No. 20).

Dated: March 25, 2020
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE


                              CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record
                on March 25, 2020, by electronic and/or ordinary mail and
                   mailed to Jerome Hailey 575198 Earnest C. Brooks
                 Correctional Facility, 2500 S. Sheridan Drive, Muskegon
                                    Heights, MI 49444 .

                                    s/Brianna Sauve
                                      Deputy Clerk




                                          -7-
